



WARNING

The court
    directs that the following should be attached to the file:

NOTICE OF
    PUBLICATION BAN

An order
    restricting publication in this proceeding imposed under ss. 45(3) and 47 of
    the
Health Professions Procedural Code
(the 
Code
), Schedule 2
    to the
Regulated Health Professions Act, 1991
, S.O. 1991, c. 18 shall
    continue.

In the College
    of Massage Therapists of Ontario and Jose Alberto Tena Schoelly, the Discipline
    Committee ordered under ss. 45(3) and 47 of the
Code
that no person
    shall publish, broadcast or otherwise disclose any information that would
    identify the complainant.

Subsection
    93(1) of the
Code
addresses a failure to comply with these orders:

Every person
    who contravenes an order made under  section 45 or 47 is guilty of an offence
    and on conviction is liable,

(a) in the
    case of an individual to a fine of not more than $25,000 for a first offence
    and not more than $50,000 for a second or subsequent offence; or

(b) in the
    case of a corporation to a fine of not more than $50,000 for a first offence
    and not more than $200,000 for a second or subsequent offence.




COURT OF APPEAL FOR ONTARIO

CITATION: College of Massage Therapists of
    Ontario v. Schoelly, 2021 ONCA 655

DATE: 20210922

DOCKET: C68756

Strathy C.J.O., Pepall and Pardu
    JJ.A.

BETWEEN

College
    of Massage Therapists of Ontario

Appellant

and

Jose
    Alberto Tena Schoelly

Respondent

Erica Richler and Anastasia-Maria
    Hountalas, for the appellant

No one appearing for the respondent

Heard and released orally: September 17, 2021
    by video conference

On appeal from the order of the Divisional
    Court (Justices Nancy L. Backhouse, Richard A. Lococo and Michael A. Penny),
    dated March 2, 2020, with reasons reported at 2020 ONSC 1348, allowing in part an
    appeal from a decision of a panel of the Discipline Committee of the College of
    Massage Therapists of Ontario, dated March 26, 2019.

REASONS FOR DECISION

[1]

Counsel have advised that the appeal has been
    resolved on the basis that the respondent does not oppose the appeal and will
    accept the licence revocation ordered by the Discipline Committee. The appeal
    is therefore moot.

[2]

The appellant nevertheless asks that this Court
    hear its submissions and that we make a decision on the merits. While the
    appellant seeks a judicial precedent to serve as a guide in other cases, we
    decline to hear the appeal in the absence of an adversarial context. Nor is it
    an appropriate use of judicial resources to decide an issue that does not have
    any practical consequences for both parties.

[3]

On consent of the parties, an order will issue
    reinstating the order of the Discipline Committee of the College of Massage
    Therapists of Ontario dated March 26, 2019. In so ordering, we express no
    opinion on the conclusions or analysis of the Divisional Court.

G.R.
    Strathy C.J.O.

S.E.
    Pepall J.A.

G.
    Pardu J.A.


